McCarran, J.,
concurring:
I concur in the opinion written by Chief Justice Talbot. The fee required by the act of 1918 is imposed by way pf regulation, and not as an additional qualification. (Socialist Party v. Uhl, 155 Cal. 776, 103 Pac. 181.) *498Under the former law, unanimously sustained by this court in the case of Riter v. Douglass, supra, a fee of $50 was required, and, in addition, a petition signed by 3 per cent of the voters of the state. These conditions were undoubtedly imposed by way of regulation and in order to prevent promiscuous filing of nomination papers. The legislature having before it the experience of its members as well as the experience of state and county officials elected under the former law unquestionably yielded to a popular demand for a change in the regulations, and with that in view the subsequent act was passed, which act did away with the requirement of petitions signed by any percentage of the voters, and in place of such petition a filing fee of $100 was imposed. By this act the legislature did away with the burdensome expense imposed on candidates in circulating petitions, as well as the annoyance attendant thereon. •
The legislature is the lawmaking body. It speaks for the policy of the people of the state, and its functions should not be assumed by the courts. That branch of the government having as its office the making of the law must be accredited with having a conception of what is reasonable and what is an unreasonable regulation, and, unless unreasonableness is apparent and manifest, the court should not discredit its judgment or assume its functions, nor should it set itself up as being possessed of more immaculate judgment as to the reasonableness or unreasonableness of the regulation than the people whose representatives create legislative acts.